Citation Nr: 0015648	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-08 544A	)	DATE
	)
	)


THE ISSUES

1. Whether the April 1998 decision of the Board of Veterans 
Appeals (Board) denying service connection for a back 
disorder on the grounds that new and material evidence had 
not been submitted to reopen the claim should be revised 
or reversed on the grounds of clear and unmistakable error 
(CUE).

2. Whether the April 1998 Board decision denying service 
connection for a prostate disorder should be revised or 
reversed on the grounds of CUE.

3. Whether the April 1998 Board decision denying service 
connection for a post-traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of CUE.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
In June 1998, the Board received the veteran's Motion for 
Reconsideration of the April 1998 Board decision which denied 
service connection for a back disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim, and also denied service connection for a prostate 
disorder and for PTSD.  In September 1998, the Acting 
Chairman of the Board denied the Motion for Reconsideration.             
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. §§ 
20.102(b), 20.1000, 20.1001 (1997); Mayer v. Brown, 37 F. 3d 
618 (Fed. Cir. 1994).

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart O) 
pursuant to the veteran's May 1999 motion alleging CUE in the 
April 1998 Board decision which denied service connection for 
back and prostate disorders and PTSD.


FINDINGS OF FACT

1. By decision of April 1998, the Board denied service 
connection for a back disorder on the grounds that new and 
material evidence had not been submitted to reopen the 
claim, and also denied service connection for a prostate 
disorder and for PTSD.

2. The April 1998 Board decision was reasonably supported by 
the evidence then of record, and the denials of service 
connection were not errors about which reasonable minds 
could not differ.


CONCLUSIONS OF LAW

1. The April 1998 Board decision denying service connection 
for a back disorder on the grounds that new and material 
evidence had not been submitted to reopen the claim was 
not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 501(a), 7111 (West 1991 and Supp. 1999); 38 C.F.R. §§ 
20.1403, 20.1404, 20.1405 (1999).

2. The April 1998 Board decision denying service connection 
for a prostate disorder and for PTSD was not clearly and 
unmistakably erroneous.                 38 U.S.C.A. 
§§ 501(a), 7111 (West 1991 and Supp. 1999); 38 C.F.R.               
§§ 20.1403, 20.1404, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran contends that the April 1998 Board decision 
denying service connection for back and prostate disorders 
and PTSD was clearly and unmistakably erroneous.  In his May 
1999 statement, the veteran set forth a general, nonspecific 
allegation of CUE in the Board decision.  In written argument 
dated in November 1999, the veteran's representative argued, 
with respect to the issue of whether new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disorder, that, in Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled the 
"reasonable possibility of a change in the outcome" element 
of the Colvin v. Derwinski, 1 Vet. App. 171 (1991), test as 
to what constituted "material evidence" required to reopen 
a claim after a final, unappealed denial - suggesting that 
the Board in April 1998 erred in failing to apply the less-
restrictive Hodge standard to the facts of the veteran's 
appeal.  With respect to the issue of service connection for 
a prostate disorder, the representative argued that the Board 
in 1998 committed an error of fact by failing to discuss D. 
Taylor, M.D.,'s January 1947 statement that he had treated 
the veteran for prostate problems within 1 year of discharge 
from service.  It is further contended that, based on Dr. 
Taylor's statement, the Board in 1998 erred in failing to 
obtain an advisory medical opinion as to whether the 
veteran's prostate disorder could have been first manifested 
in service, or was related to an inservice back injury.  With 
respect to the issue of service connection for PTSD, the 
representative argued that the U.S. Court of Appeals for 
Veterans Claims (Court) did not require a claimant to 
document and conclusively prove the existence of his claimed 
stressors, but rather, citing Suozzi v. Brown, 10 Vet. App. 
307 (1997), he was only required to demonstrate that his 
claimed stressors were consistent with his term of duty.  He 
contended, in effect, that the Board's April 1998 decision 
denying service connection was clearly and unmistakably 
erroneous, in that the veteran had presented all the evidence 
necessary to grant service connection for PTSD: sworn 
testimony and written statements of his military-related 
stressors, a medical diagnosis of PTSD, and a medical opinion 
that his PTSD was related to his World War II military 
experiences.  With respect to the Board's 1998 decision 
denying service connection for a prostate disorder and for 
PTSD on the grounds that the claims were not well-grounded, 
the representative argued that any evidentiary deficiency in 
the record which led to the denial of the claims on that 
basis was a result of a procedural defect in the manner in 
which the Regional Office (RO) had adjudicated the veteran's 
claims, and that the 1998 Board decision was clearly and 
unmistakably erroneous in failing to remand the claims to the 
RO to properly develop the evidence and thus cure the 
defects, consistent with the duty to assist the veteran in 
the development of facts pertinent to his claims.      

The evidence of record at the time of the March 1990 rating 
action (which denied service connection for a back disorder 
on the grounds that new and material evidence had not been 
submitted to reopen the claim) and at the time of the April 
1998 Board decision included WD AGO Form 53-55 (the veteran's 
enlisted record and report of separation and honorable 
discharge from service) and WD AGO Form 100 (Separation 
Qualification Record).  These indicated active wartime 
service from March 1943 to March 1946 and the following 
military occupational assignments and specialties: 3 months 
of basic training with specialization in engineering; .5 
month as a student and duty man; a 4-month assignment as a 
commissioned officer; and 27.5 months as a telephone and 
telegraph lineman, including 9 months of service with an 
engineering battalion in the Pacific, installing, repairing, 
and maintaining field telephone lines; locating sites for 
poles; and erecting poles, stringing wires, and providing 
proper insulation.  Regarding military education, the veteran 
attended a 2-week course at the Atlanta University 
Administrative School, studying typing, army regulations, and 
office procedure.  The recorded military history indicated 
that the veteran participated in no battles or campaigns and 
received no wounds in action.  Regarding decorations and 
citations, the veteran received the American Theater Service 
Medal, the Asian-Pacific Theater Service Medal, and the 
Victory Medal.  

A review of the service medical records discloses that no 
musculoskeletal defects were found on entrance examination of 
March 1943, and the genitourinary and nervous systems were 
normal.  

In late March and early April 1944, the veteran was 
hospitalized with complaints of pain and soreness in the neck 
and upper dorsal spine after a fall from a truck in which he 
reportedly struck his head.  Examination of the neck on 
admission showed pain over the upper dorsal neck on forward 
flexion of the neck.  There was no tenderness.  The 
genitourinary and muscular systems were normal, and reflexes 
were normal.  Subsequent evaluation noted complaints of pain 
and tenderness in the region of the 3rd dorsal vertebra.  
There were no paresthesias, and reflexes were normal.  There 
was a tender spinous process at D-3.  The diagnosis was 
possible fracture of a cervical or thoracic vertebra.  On 
subsequent evaluation, the veteran gave a history of falling 
on his dorsal region in the fall from the truck, followed by 
his head striking the ground.  He complained of occipital 
numbness and some pain and tenderness in the upper trapezius 
muscle bilaterally.  The examiner noted some tenderness on 
palpation over D-3.  There was no pain or tenderness in the 
cervical region.  There was full range of motion of the head 
and slight discomfort on hyperextension of the cervical 
region.  There was full range of motion of the upper 
extremities, and no paresthesias.  Reflexes were present and 
equal.  The impression was accidentally-incurred moderate 
contusion of the upper dorsal region.  X-rays of the cervical 
and upper dorsal vertebrae were negative for any evidence of 
fracture or dislocation.

During his hospital course, subsequent evaluation in early 
April showed no pain or tenderness of the dorsal spine or 
trapezius muscle.  There was full range of motion at the 
neck.  On evaluation a couple of days later, the veteran was 
noted to be up and about, feeling fine, and there was no 
soreness, tenderness, or stiffness.  At the time of hospital 
discharge, all of the veteran's symptoms were noted to have 
subsided, and he was discharged to duty without complaints.  
The final diagnosis was accidentally-incurred, moderately-
severe upper dorsal spine contusion.

On separation examination of February 1946, the veteran 
stated that he currently had no injury or disease which was 
disabling.  A history of hospitalization in June 1944 for a 
head contusion after a fall from a truck was noted.  Current 
examination of the genitourinary system was normal, and there 
were no musculoskeletal defects.  There were no neurological 
or psychiatric diagnoses.  The examiner opined that the 
abovementioned head contusion would not result in disability, 
and that the veteran met the physical and mental standards 
for discharge.

The post-service record shows that, in his original November 
1946 claim for VA disability compensation, the veteran 
claimed service connection for a prostate disorder which 
reportedly had its onset in December 1943.  He made no claim 
for service connection for any back or psychiatric disorder.

By rating action of December 1946, the RO denied service 
connection for a prostate disorder as not shown by the 
evidence of record.  The veteran was notified of the denial 
and of his appellate rights by letter subsequently that 
month.

In a report of January 1947, D. Taylor, M.D., stated that he 
treated the veteran for chronic prostatitis and posterior 
urethritis on 2 occasions that month.  The doctor indicated 
that the condition was progressive, and that additional 
treatment was indicated.  

In September 1947, the RO received the veteran's Notice of 
Disagreement (NOD) with the denial of service connection for 
a prostate disorder.

In February 1952, the RO received the veteran's original 
claim for service connection for residuals of a March 1944 
back injury which required hospitalization.  The veteran 
noted that this claim was in addition to the claim already on 
file with the RO.

On VA general medical examination of May 1952, the veteran 
complained of occasional sharp pains in the low back which at 
times prevented him from standing straight.  On examination, 
carriage was good, posture erect, and gait normal.  The neck 
and genitourinary system, including the prostate, were 
normal.  On examination of the musculoskeletal system, the 
veteran gave a history of a back injury in a fall from a 
truck in service in 1944 or 1945, which required 
hospitalization.  He also gave a 6-week history of a truck 
accident in which he sustained fractures of 2 ribs.  On 
examination, the veteran stood erect, without a body list or 
pelvic tilt.  There was moderate dorsal scoliosis to the 
right with a secondary curve to the left in the lumbar spine.  
There was moderate spasticity of the erector spinae muscles 
on the left side, and mild spasticity on the right side.  
There was full range of motion of the spine, with no 
segmental restrictions.  There was full range of motion of 
the hips and neck.  There was no tenderness in any part of 
the spine, nor along the course of either sciatic nerve.  
Straight leg raising was to 90 degrees without any 
difficulty, and reflexes were physiologic.  A radiological 
study indicated a history of lumbosacral strain and trauma to 
the dorsal spine, and X-rays of the low back revealed 
definite hypertrophic spurring of the inferior margin of the 
4th lumbar vertebra, and bony reaction of the anterior 
portion of the vertebral body itself.  The radiologist opined 
that this had resulted probably from either a herniation of 
an intervertebral disc at this level, or possibly from 
infection within the vertebral body.  Further studies were 
planned to clarify this.  Elsewhere, the low back was normal, 
and the dorsal spine was normal.  The diagnoses were moderate 
lumbosacral strain, and scoliosis.  The examiner commented 
that L-4 pathology shown by X-ray studies could not possibly 
be found clinically, and further study was planned.

Subsequent X-ray studies of the dorsal spine in June 1952 
revealed that the bony anatomy was entirely normal.  The 
significant finding in X-rays of the lumbosacral spine was 
the presence of a dense zone of bony sclerosis occupying the 
inferior anterior half of the 4th lumbar vertebra.  The 
radiologist opined that the degree of sclerosis was a very 
unusual finding and did not appear to be post-traumatic in 
nature.  In addition, there was some minimal fraying of the 
anterior margin of the vertebral body, the most likely cause 
of which was the presence of a bony reaction as was seen with 
the benign tumor osteoid osteoma; also to be considered was 
chronic osteomyelitis.  The radiologist did not believe that 
there was any other likely cause of this, and it certainly 
did not appear to be of tuberculous etiology.  The low back 
otherwise had an entirely normal roentgen appearance.  

By rating action of July 1952, the RO denied service 
connection for residuals of injury to the dorsal spine as not 
found on the May 1952 VA examination; denied service 
connection for lumbosacral strain as not incurred in service; 
and also denied service connection for a prostate disorder.  
The veteran was notified of the denial of service connection 
for a back disability and of his appellate rights by letter 
dated   11 July 1952.

On 13 July 1953, the RO received a statement from the veteran 
dated 12 June 1953 wherein he stated that he wanted to appeal 
the denials of service connection for residuals of a back 
injury and a genitourinary disorder.

By letter of late July 1953, the RO notified the veteran that 
his statement received on 13 July 1953 could not be accepted 
as a timely appeal of the denial of service connection for a 
back disability, inasmuch as it was received over 1 year from 
the 11 July 1953 notice of the rating action which denied 
that benefit, and that he had to submit new and material 
evidence to reopen the claim.        

In December 1953, the veteran was seen at the Philadelphia 
General Hospital outpatient orthopedic and urology clinics 
with complaints of low back pain.  On examination, there was 
some rigidity of the back, with decreased mobility of 
function.  The prostate gland was somewhat boggy, and a 
whitish discharge was obtained on massage.  The radiologist's 
conclusion following X-rays of the lumbar spine in July 1954 
was osteoid osteoma of L-4, rule-out Hodgkin's Disease.  X-
rays in August 1954 showed lipping along the anterior 
inferior margins of L-4.  The diagnoses were sub-acute 
prostatitis, and osteoid osteoma of L-4, rule-out Hodgkin's 
disease.  In September 1954, F. Robinson, M.D., stated that 
the veteran did not attend further clinics for a definitive 
diagnosis to be made.   

In an August 1954 application to reopen his claim for service 
connection for a back disability, the veteran contended that 
the actual disorder for which he had sought medical treatment 
after separation from service was a back disorder, and that 
this had been erroneously diagnosed at that time as a 
prostate disorder.

By rating action of December 1954, the RO denied service 
connection for a low back disorder on the grounds that new 
and material evidence had not been submitted to reopen the 
claim, inasmuch as the additional evidence submitted showed 
only that it was first manifested over 7 years post service 
and thus was not incident to service.  The veteran was 
notified of the denial and of his appellate rights by letter 
of January 1955.

January 1973 VA outpatient records noted the veteran's 
complaint of numbness in the 4th and 5th fingers of the right 
hand since December 1972.  X-rays of the cervical spine 
showed narrowing of the intervertebral disc spaces between C-
4 and C-5, and C-5 and C-6.  There was spur formation at 
these levels with some projection into the intervertebral 
foramina which the radiologist opined were the changes of 
degenerative disc disease.  On orthopedic evaluation in 
February 1973, a history of an automobile accident in April 
1972 was noted wherein the veteran was thrown forward and 
struck the dashboard.  X-rays of the cervical spine showed no 
evidence of recent fracture, dislocation, or intrinsic bone 
disease.  There was narrowing of the joint space between C-5 
and C-6 which was associated with hypertrophic change.  
Lesser changes were present at the articulation between C-4 
and C-5.  The radiologist's impression was degenerative joint 
disease.  In September 1973, he complained of right hand 
numbness, and was noted to have degenerative joint disease of 
the cervical spine with narrowing of intervertebral spaces.  
On subsequent evaluation that month, he was noted to have 
developed slight decreased sensation in the 4th and 5th 
fingers of the right hand over the last 6 months.  He also 
had slight intermittent pain at the base of the neck.  On 
examination, there was no motor weakness or spinal 
tenderness, and the impression was probable cervical 
spondylosis.

In December 1973, the RO received the veteran's claim for 
service connection for arthritis of the spine, wherein he 
argued that Dr. Taylor had mis-diagnosed him in 1947 as 
having a prostate disorder, whereas his symptoms were 
actually manifestations of spinal arthritis at that time.  He 
reiterated his contention regarding medical mis-diagnosis in 
statements of February and April 1974.

In a statement of April 1974, Dr. Taylor stated that he 
treated the veteran in October 1946 for a urethral discharge, 
and in January 1947 for a tender prostate; the diagnoses were 
chronic prostatitis and nonspecific urethritis.  In April 
1963, he treated the veteran for a urethral discharge and 
lower back pain.  He last treated the veteran for prostate 
problems in December 1967.

By rating action of August 1974, the RO denied service 
connection for prostatitis and arthritis of the back; he was 
notified of the denials and of his appellate rights by letter 
of September 1974.

In early January 1975, the veteran was seen in the VA 
outpatient clinic requesting a neck brace.  The examiner 
commented that his neck was fine now.  The diagnosis was 
question of cervical arthritis.  When seen again in late 
January, he complained of left-sided back pain since 1971, as 
well as arthritis.  Examination of the back showed 
lumbosacral spasm, and the diagnoses were rule-out 
degenerative joint disease of the cervical spine, and low 
back pain.  On examination in the orthopedic clinic, the 
veteran gave a long history of low back pain, and a 2-year 
history of bilateral ulnar nerve symptoms with hand weakness 
and numbness in the 4th and 5th fingers of both hands.  After 
examination and X-rays of the cervical spine which revealed 
significant foraminal narrowing and spurring at C 6-7, the 
impression was degenerative joint disease of the lumbar and 
cervical spine with encroachment on the C-7 nerve root.  On 
electromyographic testing in March, the veteran complained 
that he had been erroneously treated for prostate problems 
for 20 years, whereas his real problem was his neck.  On the 
basis of an incomplete study due to the veteran's failure to 
cooperate, the examiner concluded that his problem appeared 
to be peripheral neuropathy.    

March 1975 X-rays of the lumbar spine by C. Johnson, M.D., 
revealed narrowing of the L 4-5 interspace with associated 
sclerotic changes and spurs, which indicated degenerative 
disc disease.

In a statement of March 1975, F. Bryant, M.D., stated that 
the veteran had been in his care for the past 1.5 years, and 
that he suffered from recurrent low back pain which the 
veteran stated dated back to military service, when he fell 
from a truck.  The diagnosis was degenerative disease of the 
lumbar spine following trauma.

When seen in the VA outpatient clinic in May 1975, the 
veteran was noted to have lumbar and cervical spondylosis 
with chronic low back pain and mild cervical pain, associated 
with a constant dizzy sensation.        

On VA general medical examination of July 1975, the veteran 
complained of pain in the low back and back of the neck.  
Examination of the genitourinary system, including the 
prostate, as well as psychiatric examination, were negative.  
X-rays of the cervical spine revealed slight narrowing of the 
C 4-5 interspace associated with mild hypertrophic spurring 
of the adjacent vertebral margins and minimal bone 
encroachment on the contiguous neural foramina, indicating 
degenerative disc disease at this site.  There was no 
evidence of fracture or dislocation.  X-rays of the thoracic 
and lumbosacral spine revealed slight narrowing of the L 4-5 
interspace, with hypertrophic spurring and bony sclerosis of 
the adjacent vertebral margins, representing degenerative 
disc disease at this site.  The remaining thoracic and lumbar 
interspaces were within normal limits.  The height of the 
thoracic and lumbar vertebral bodies was normally preserved.  
There was no evidence of fracture or dislocation.

In January 1976, the RO received the veteran's application to 
reopen his claim for service connection for a dorsal spine 
and neck disorder.  In a June 1976 statement in support of 
his claim, the veteran stated that he was treated for low 
back pain in service in 1945, which pain had been caused by 
an inservice injury wherein he fell off of a military 
vehicle.  

By letter of July 1976, the RO notified the veteran that the 
records showed that his contusion of the dorsal spine in 
service in 1944 after falling from a truck had been cured, as 
evidenced by the lack of complaints or findings of any back 
disorder on examination at separation from service.  The RO 
also noted that service connection for arthritis and other 
back disorders had most recently been denied by rating action 
of August 1974 because of the lack of evidence of any 
relationship between the veteran's inservice injury and his 
present condition, and advised the veteran that his claim 
could only be reopened by the submission of new and material 
evidence.

On VA outpatient examination of October 1976, the veteran's 
complaints included erectile problems.  Current rectal 
examination was positive regarding the prostate, which was 
noted to be quite hard.  The impressions included impotence 
of unknown etiology.  In August 1977, he was seen with 
complaints of severe back pain; the examiner noted a history 
of severe degenerative joint disease of the cervical and 
lumbar spine with encroachment at C-7.  Rectal examination in 
December 1977 showed a slight- to moderately-enlarged 
prostate, and the diagnosis was asymptomatic benign prostatic 
hypertrophy (BPH).  In March 1978, the veteran gave a history 
of spinal arthritis since 1943, as well as a history of "low 
back pain" since falling off of a truck in service.  The 
impression was probable degenerative joint disease of the 
lumbosacral spine.  

In March 1978, the RO received the veteran's application to 
reopen his claim for service connection for a back disorder.

By letter of June 1978, the RO notified the veteran that the 
additional evidence submitted was not new and material 
evidence sufficient to reopen his claim for service 
connection for a back disorder, which had been denied by 
rating action of August 1974.

In February 1980, the RO received the veteran's application 
to reopen his claim for service connection for a neck and 
back disorder.  In July 1980, the RO received the veteran's 
application to reopen his claim for service connection for 
residuals of a back injury incurred when he fell off of a 
truck in service.

By letter of July 1980, the RO notified the veteran that 
service connection for a back disorder had been previously 
denied, which denial had become final, and that he had to 
submit new and material evidence to reopen his claim.

In November 1980, the veteran was seen in the VA outpatient 
clinic with complaints including back pain.  The diagnoses 
were rule-out spinal stenosis; osteoarthritis.  X-rays of the 
lumbar spine in April 1981 revealed sclerosis and 
degenerative change at L 4-5.  Increased density of the body 
of L-3 was consistent with Paget's disease.  The assessment 
in August 1981 was rule-out BPH with bladder outlet 
obstruction.  The impression in April 1984 was degenerative 
joint disease of the cervical spine.  The diagnosis in 
September 1984 was prostatic hypertrophy.

In October 1984, the RO received the veteran's claim for 
service connection for a prostate disorder.

By rating action of February 1985, the RO denied service 
connection for a prostate disorder on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran was notified of the denial and of his 
appellate rights by letter of March 1985.

In July 1987, the RO received the veteran's application to 
reopen his claim for service connection for a residuals of a 
back injury incurred in a fall off of a truck in service.  

By letter of August 1987, the RO notified the veteran that 
service connection for a back disability had been previously 
denied, which denial had become final, and that he needed to 
submit new and material evidence in order to reopen his 
claim.

In November 1987, the RO received several statements from the 
veteran wherein he claimed service connection for a disorder, 
questionably an acquired psychiatric disorder, characterized 
by flashbacks, anger, hate, and sadness which had had a 
traumatic affect on his life.  He claimed he suffered from 
flashbacks due to having read a military booklet instructing 
white officers in how to deal with Negro soldiers in service 
in 1944; that the principles in the booklet had led to the 
hanging of one of his friends and had caused the deaths of 2 
others; and that he believed that reading this booklet had 
resulted in 3 attempts on his life.  He stated that he had 
received no treatment for such disorder in service or since 
separation from service.  In a statement of December 1987, 
the veteran clarified the nature of his claim as one for 
service connection for PTSD.  He stated that he suffered from 
flashbacks as a result of stress after having read the 
abovementioned instructional booklet in his commanding 
officer's office in service.  In statements of March and 
April 1988, the veteran stated that he was forced to witness 
the hanging of a service comrade (identified as "C.B.W.") 
in a U.S. Army stockade in early 1945, that his life was 
threatened in service, and that he experienced his first 
flashback of these events in July 1987.  

In a statement of June 1988, R. Roth, M.D., stated that the 
veteran was first evaluated at the Philadelphia Psychiatric 
Center (PCC) in February 1988 and diagnosed as having delayed 
PTSD.  He had been experiencing anxiety, depression, and 
headaches as a result of preoccupation, dreams, and 
flashbacks related to his traumatic experiences during World 
War II.  His depression was reported to have become 
increasingly severe over the past 3 years, with decreased 
concentration, sleep disturbance, guilt, and social 
isolation.  During the course of treatment with weekly 
individual psychotherapy, the veteran explored the 
detrimental events of his military experiences as a black 
soldier.

In an attempt to verify his claimed stressor, the veteran by 
letter of June 1988 requested the U.S. Department of the Army 
to furnish records pertaining to the court-martial of 
"C.B.W." for the murders of an Army officer and a guard, 
and his death by hanging in an Army stockade in 1945.  

In a July 1988 letter, the U.S. Department of the Army 
informed the veteran that, after a search of records, the 
sole pertinent record discovered indicated that a "C.E.W." 
was tried by a general court-martial convened in August 1945, 
but that the charges were not for the murder of an Army 
guard.  Attached copies of 1945 General Court-Martial Orders 
showed that "C.E.W." was found guilty of being absent 
without proper leave and passing bad checks, and that he was 
sentenced in August 1945 to a dishonorable discharge from 
service and confinement at hard labor for 3 years.

In a 10-page statement of September 1988, the veteran 
described many incidents of his life and duties in military 
service, including incidents of racial discrimination.  He 
stated that he injured his neck and back in a fall off of a 
truck, which required hospitalization, after which he was 
returned to duty.  A few weeks later, he claimed that he 
experienced a penile discharge, for which he was treated and 
subsequently released to duty with medical assurances that he 
would be all-right.  He further described an incident in 
service wherein a service comrade, now identified as 
"C.E.W.," murdered an Army guard as well as an Army 
officer, and stated that "C.E.W" had told him that a court-
martial had sentenced him to death by hanging because of the 
killings.  The veteran stated that recollections of these 
events in service had caused him sleep problems, depression, 
and bitterness.    

On VA psychiatric examination of September 1988, the veteran 
gave a several-year history of restless sleep, poor appetite, 
short-temperedness, depression, and frequent thoughts of 
incidents of military service, which symptoms had been 
worsening.  The examiner noted that the veteran had not been 
in combat in World War II, but felt that he had been abused 
and mistreated and made a target of racial persecution.  The 
veteran related one incident wherein an officer had been 
abusing him and attempted to kill him, but mistakenly shot 
another soldier; another incident wherein a close friend was 
framed and executed; and discovering a booklet instructing 
officers in how to subdue black servicemen.  On examination, 
the veteran was markedly tense and at times irritable.  He 
gave few relevant answers, and spoke with extreme 
circumstantiality, at times with loose associations, changing 
the subject very often and difficult to follow.  He 
verbalized persecutory delusions, and denied hallucinations.  
Emotional reaction was flattened and inappropriate.  He was 
oriented, but showed memory lapses.  Insight and judgment 
were impaired.  The diagnoses were moderately-severe paranoid 
disorder, PTSD not demonstrated.

By rating action of November 1988, the RO denied service 
connection for an acquired psychiatric disorder as not shown 
in service or within any applicable presumptive period, and 
for PTSD as not currently demonstrated on examination.

In a statement of March 1989, J. Feld, M.D., stated that the 
veteran was initially evaluated at the PCC in 1986, at which 
time he reported experiencing flashbacks of his World War II 
experiences, nightmares, and intrusive memories, and was 
diagnosed with delayed PTSD.  The doctor opined that the 
veteran was currently suffering from PTSD, that its onset was 
directly related to his experiences during his wartime 
service, that the veteran was seen in the clinic for over a 
year, and that all subsequent sessions supported this initial 
diagnosis.  According to the veteran's history, he had 
functioned well until 1986, when the flashbacks of a highly-
traumatic event, the hanging of a service comrade and his 
threatened discharge, began to intrude upon his functioning.  
The flashbacks had resulted in decreased ability to 
concentrate, problems sleeping, and concomitant depression.  
The examiner concluded that the veteran was experiencing 
delayed PTSD, and that his symptoms unquestionably had a 
direct relationship to his World War II experiences.  

By rating action of April 1989, the RO confirmed and 
continued the denial of service connection for an acquired 
psychiatric disorder, to include PTSD.

By rating action of March 1990, the RO confirmed and 
continued the denials of service connection for PTSD, as well 
as for a back disorder on the grounds that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was notified of the denials and of his appellate 
rights by letter the same month.

The evidence added to the record subsequent to the March 1990 
rating action included undated VA outpatient records which 
appear to date from 1985/86 showing the veteran's complaints 
of low back pain and clinical findings including slightly-
tender nuchal and left lumbar paraspinous muscles.  In May 
1987, the veteran was seen with abdominal complaints.  In 
April 1988, he was seen with a claimed history of a prostate 
biopsy several months ago; the urology clinic had no records 
pertaining to the veteran since November 1987, and there was 
no recorded computer entry pertaining to the veteran more 
recent than May 1987.  He was noted to have had spinal 
arthritis since 1972.  In May 1988, he was seen with 
complaints including neck pain.  The neck was supple on 
examination in June 1988.

In April 1991, the RO received the veteran's claim for 
service connection for a prostate disorder which had its 
onset in and was treated in service in 1943, and his 
application to reopen his claim for service connection for 
residuals of a March 1944 back injury.  In June 1991, he 
submitted a statement further describing the inservice onset 
of and inservice and post-service treatment for his claimed 
disabilities, as well as duplicates of previously-received 
service medical records and post-service private medical and 
VA records.         

May 1991 VA outpatient mental hygiene clinical records noted 
that the veteran was being regularly seen in weekly group 
therapy, and that he displayed short-term memory loss.  

By rating action of September 1991, the RO denied service 
connection for back and prostate disorders on the grounds 
that new and material evidence had not been submitted to 
reopen the claims.  

October 1991 VA outpatient records indicated a status 
postoperative transurethral prostate resection (TURP) several 
months ago which was benign, by the veteran's history.  A 
previous prostate biopsy was also benign, by the veteran's 
history.  The diagnoses included history of prostatism.  The 
prostatism was assessed to be resolving in November.  In 
early December, he was seen with a recurrence of symptoms.  
In mid-December, the veteran's medical history was corrected 
to indicate that he had not in fact undergone a TURP, but 
only a prostate biopsy in 1988.  He was currently seen with 
complaints of voiding problems.

In July 1992, the RO received the veteran's NOD with the 
September 1991 rating action which denied service connection 
for back and prostate disorders.

Received in October 1992 were statements from 2 men in 
support of the veteran's claim for service connection for a 
back disorder.  One man stated that he was the foreman at an 
auto body repair shop where the veteran worked in 1948 and 
1949, and that the veteran had complained of back pain as a 
result of a fall from a truck while he was in military 
service.  Another man stated that he was the manager of the 
auto body repair shop where the veteran worked from 
approximately 1949 to 1951, and that he had assigned the 
veteran to light duties because of back pain from an 
inservice injury sustained when he fell off of a military 
vehicle.  

May 1993 VA outpatient records included the veteran's 1-year 
history of bad dreams about World War II.  Social work 
evaluation in June noted the veteran's preoccupation with 
events of World War II and the death of friends, and his 
complaints of dreams of disturbing events; he was not 
interested in psychiatric treatment.  

At an August 1993 hearing before a hearing officer at the RO, 
the veteran testified about his fall from a truck in service 
in which he injured his back, complaints of back pain while 
in training as a telephone/telegraph lineman and during guard 
duty, and the claimed onset of genitourinary problems in 
service.  He stated that he chose not to complain about his 
back problems at the time of separation from service because 
he was in a rush to get home and did not want to delay his 
discharge from service in order to await further medical 
evaluation, and in any event he was given to understand that 
he had 1 year from the time of separation from service in 
which to pursue a disability claim.  

Of record is a copy of a certificate of military service 
issued in September 1993 which indicated that "C.E.W." had 
active service with the U.S. Army from August 1943 to August 
1947, and that his service was terminated by a dishonorable 
discharge.

In a statement of October 1993, a service comrade of the 
veteran stated that he observed the bodies of the Army 
officer and guard that "C.B.W" killed in service, and 
opined that "C.B.W." should not have been hanged.  The 
veteran noted on the statement that "C.E.W." and "C.B.W." 
were one and the same person.

October 1993 records from the Community Council for Mental 
Health and Mental Retardation disclose that the veteran was 
seen with complaints of back and sleep problems, nightmares 
and flashbacks of events of military service, and a depressed 
mood at times.  He stated that he had witnessed the hanging 
of a service comrade in service for killing 2 fellow 
soldiers, which hanging he felt was unfair and improper.  He 
stated that he was also troubled by thoughts of his guard 
duties involving guarding a dynamite storehouse, and recalled 
an incident wherein the storehouse exploded at a time when he 
was off duty.  On mental status examination, the veteran was 
alert and appropriately groomed, with an appropriate manner 
and affect and a cooperative attitude.  Mood was normal and 
optimistic, and there was no impairment of orientation.  
Intelligence was average.  Thought processes were at a normal 
rate.  Attention span and concentration were impaired.  
Perception, calculation, abstraction and symbolization, 
judgment, and insight were normal.  Associations were 
logical.  The diagnosis was PTSD.  The veteran did not report 
for further scheduled psychiatric evaluations, and his case 
was terminated in January 1994.  

In December 1993, the RO received the veteran's new claim for 
service connection for PTSD.  

By rating action of February 1994, the RO denied service 
connection for PTSD on the grounds that there was no evidence 
that the veteran had combat service, and that none of his 
claimed stressors were verified by military records.

At a July 1994 hearing before a hearing officer at the RO, 
the veteran testified about the inservice onset of his back 
and prostate disorders and PTSD.  He stated that his PTSD had 
its origins in stress from racial discrimination policies he 
experienced in service, as well as stress from guarding a 
dynamite storehouse.  He stated that he was not currently 
being treated for PTSD, the symptoms of which reportedly came 
and went, and recently had stopped.  The veteran testified 
that the "C.E.W." who service records documented as having 
been court-martialed for passing bad checks was the same man 
with whom he was incarcerated at one time, and who told him 
that another court-martial had found him guilty of killing 2 
other soldiers and that "they were going to hang" him.        

In August 1994, the RO requested the service department to 
verify the death in May, June , or July 1944 of one of the 
soldiers alleged by the veteran to have been killed by 
"C.E.W."  The service department responded in October 1994 
that the alleged murdered soldier's aviation squadron had in 
fact been inactivated in April 1944. 

By letter of February 1995, "H.H." responded to a letter 
from the veteran requesting that he verify having 
participated in the court-martial of "C.E.W." and witnessed 
his hanging in service.  "H.H." stated that he had never 
served in the U.S. Army; that he had served in the U.S. Navy 
in 1945 and 1946, and in the U.S. Air Force from 1951 to 
1953; and that he did not know the veteran or the other 
individuals the veteran mentioned, or anything about the 
incidents the veteran referred to.   

At a February 1998 hearing before a Member of the Board in 
Washington, D.C., the veteran testified about the inservice 
onset of his back and genitourinary disorders and PTSD.  He 
stated that his greatest stressor was witnessing "C.E.W.," 
a service comrade, hanged in service per a court-martial 
sentence for killing 2 other soldiers.  The representative 
requested that the veteran be afforded a VA examination by a 
board of 2 psychiatrists to determine whether his claimed 
inservice experiences caused him to develop PTSD, as well as 
a VA orthopedic examination to determine whether any current 
back disability was related to his inservice back injury.

In November 1998, the Member of the Board who conducted the 
February 1998 Board hearing granted, in part, the veteran's 
motion to correct the transcript of February 1998 Board 
hearing consistent with all but 1 of his suggested changes.          

II. Analysis

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be revised or 
reversed.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. §§ 
501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  With chronic 
disease shown as such in service so as to permit the finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word 'chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (as in effect in 1997).  

A. Whether the April 1998 Board Decision Denying Service 
Connection for           a Back Disorder on the Grounds 
that New and Material Evidence                           
Had Not Been Submitted to Reopen the Claim 
Should Be Revised or Reversed on the Grounds of CUE

In addition to the applicable criteria stated above, where a 
veteran served 90 days or more during a period of war and 
arthritis becomes manifest to a degree of 10% within 1 year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (as in effect in 
1997). 

An NOD shall be filed within 1 year from the date of mailing 
of notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302(a) (as in effect in 1997).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 1991).  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter for consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect in 1997).

Other applicable criteria as to what constituted "new and 
material evidence" in effect at the time of the April 1998 
Board decision were as follows.  In Manio v. Derwinski, 1 
Vet. App. 140 (1991), the Court mandated a 2-step analysis 
when there is a prior final denial and a subsequent attempt 
to reopen the claim with additional evidence.  In Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996), the U.S. Court of 
Appeals for the Federal Circuit held that the VA was required 
to first consider whether new and material evidence had been 
presented before the merits of the claim may be considered.  
In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that the first step of the Manio 2-step process involved 3 
questions.  As modified by the Court's holding in Evans, the 
Manio 2-step analysis was as follows:

Step 1:  The RO or the Board must 
determine whether the additional evidence 
presented or secured since the prior 
final disallowance of the claim is new 
and material when credibility of the new 
evidence is presumed.  This step involves 
3 questions:

(1) Is the newly-presented 
evidence "new" (i.e., not of 
record at the time of the last 
final disallowance of the claim 
and not merely cumulative of 
other evidence that was then of 
record)?

(2) Is it "probative" of the 
issues at hand (i.e., each issue 
which was a specified basis for 
the last final disallowance)?  
Evidence is "probative" when it 
tends to prove, or actually 
proves, an issue.  BLACK'S LAW 
DICTIONARY 1203 (6th ed. 1990).

(3) If it is new and 
probative, then, in light of all 
the evidence of record, is there 
a reasonable possibility that 
the outcome of the claim on the 
merits would be changed?

In determining whether evidence was new 
and material, the credibility of the 
evidence was to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  
However, the credibility of the statement 
was only the beginning of the inquiry 
concerning materiality.  To be material, 
the probative evidence had to, when 
considered with all the evidence both old 
and new, present the possibility (or be 
of such significance) that it could 
potentially change the result.  
Therefore, in addition to its 
truthfulness, the weight of the "new" 
evidence, in the context of all the 
evidence, had to, by necessity, be 
considered in the decision as to 
materiality.  Nici v. Brown, 9 Vet. App. 
494 (1996).  "Material" evidence was 
that which was relevant to and probative 
of the issue at hand, and which had to be 
of sufficient weight or significance 
(assuming its credibility) that there was 
a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  In order to constitute 
"material" evidence, it had to 
demonstrate a nexus between the current 
condition and the veteran's period of 
service.  See Spalding v. Brown, 10 Vet. 
App. 6 (1996).

Step 2:  If, and only if, the RO or the 
Board determines that the claimant has 
produced new and material evidence, the 
claim must be reopened and the case 
evaluated on the basis of all the 
evidence, both old and new.  See Manio.

The quality of evidence needed to well-ground a claim or 
reopen it would seem to be, as a practical matter, nearly the 
same.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  "New and material" evidence was, by its nature, 
well-grounded, i.e., evidence that, if believed, would 
provide a "reasonable possibility" that the outcome would 
be changed.  Gobber v. Derwinski, 2 Vet. App.470 (1992).

After a review of the record, the Board concludes that the 
April 1998 Board decision denying service connection for a 
back disorder was reasonably supported by the evidence then 
of record, and is not clearly and unmistakably erroneous, as 
new and material evidence had not been submitted to reopen 
the claim.  In denying service connection on those grounds, 
the Board notes that the 1998 Board decision considered the 
evidence of record at the time of the March 1990 rating 
action which had denied service connection on the grounds 
that new and material evidence had not been submitted to 
reopen the claim.  The Board in 1998 found that the evidence 
added to the record since the last final, unappealed 1990 
rating action did not change the factual basis for the denial 
of service connection, and did not raise a reasonable 
possibility of a change in the outcome of the decision, 
inasmuch as it contained no competent medical evidence 
linking any current back disability to military service or 
any incident thereof.

With respect to the veteran's apparent challenge to the April 
1998 Board decision on the grounds that the Board erred in 
failing to apply the less-restrictive Hodge standard to the 
facts of the veteran's appeal, the Board notes that the 
Federal Circuit decided Hodge in September 1998, overruling 
the "reasonable possibility of a change in the outcome" 
element of the test as to what constituted "material 
evidence" required to reopen a claim after a final, 
unappealed denial.  However, only the law extant at the time 
of the April 1998 Board decision may be considered in 
determining whether the Board committed CUE at the time of 
that decision   
(38 C.F.R. § 20.1403(b)(1); Russell, 3 Vet. App. at 313), and 
38 C.F.R. § 20.1403(e) specifically provides that CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See also Smith (Rose) v. West, 11 
Vet. App. 134, 137, quoting Berger, 10 Vet. App. at 170.  
Thus, the Board finds no CUE in the April 1998 Board 
decision's failure to apply the Hodge standard in reaching a 
determination as to what constituted "material" evidence in 
the veteran's appeal, inasmuch as the Hodge standard was not 
promulgated by the Court until September 1998, some 5 months 
after the Board decision was issued.  The new interpretation 
of law and regulations from the September 1998 holding of the 
Court in Hodge could not possibly be the basis for an 
adjudicative error by the Board in April 1998. 

Other than the above specific CUE challenge, the veteran has 
made only a general, non-specific allegation of CUE in the 
1998 Board decision, as a result of which the only questions 
remaining before the Board at this time are a general review 
of whether the correct facts, as they were known at the time, 
were before the Board in 1998, and whether the statutory and 
regulatory provisions extant at the time were correctly 
applied. 

Current review of the evidence in the file at the time of the 
last final, unappealed March 1990 rating action and the 1998 
Board decision included the service medical records which 
document the veteran's 1944 hospitalization for an 
accidentally-incurred, moderately-severe upper dorsal spine 
contusion.  Although a fracture of a cervical or thoracic 
vertebra was initially suspected, subsequent X-rays revealed 
no evidence of fracture or dislocation, and all of the 
veteran's symptoms were noted to have subsided by the time of 
hospital discharge and his return to duty.  The Board finds 
significant the facts that, on separation examination of 
1946, the veteran gave a history of hospitalization in 1944 
for a head contusion, but no contemporaneous history of 
current residual disability therefrom; no residuals of such 
injury were clinically found on the separation examination of 
the musculoskeletal system; and the examiner specifically 
opined that the head contusion would not result in disability 
- all evidence that supports a conclusion that the veteran's 
inservice upper dorsal spine contusion was acute and 
transitory and resolved without chronic residual disability.  
Moreover, the veteran made no claim for service connection 
for any back disorder in his original post-service November 
1946 claim for VA disability compensation.

By rating action of July 1952, the RO denied service 
connection for residuals of injury to the dorsal spine as not 
found on VA examination of May 1952, and also denied service 
connection for a low back disorder as not incurred in 
service.  The Board notes that May 1952 X-rays showed a 
normal dorsal spine, which was confirmed by follow-up X-rays 
in June 1952.  May 1952 X-rays showed hypertrophic spurring 
of the inferior margin of the 4th lumbar vertebra, and 
follow-up June 1952 X-rays showed bony sclerosis in the 4th 
lumbar vertebra that a radiologist opined did not appear to 
be post-traumatic in nature, but most likely represented the 
benign tumor osteoid osteoma.  The veteran was notified of 
the denial of service connection for residuals of a back 
injury and of his appellate rights by letter of 11 July 1952, 
but his appeal received on 13 July 1953 was not timely, as a 
result of which the rating action became final.  

By rating action of December 1954, the RO denied service 
connection for a low back disorder on the grounds that new 
and material evidence had not been submitted to reopen the 
claim, inasmuch as the additional evidence submitted showed 
only that it was first manifested over 7 years post service 
and thus was not incident to service.  The veteran was 
notified of the denial and of his appellate rights by letter 
of January 1955, but he did not appeal that determination, as 
a result of which it became final.

By rating action of August 1974, the RO denied service 
connection for arthritis of the back, based on 1973 VA 
medical records variously showing current X-ray findings of 
degenerative disc and joint disease of the cervical spine and 
probable cervical spondylosis, none of which records linked 
the current disability to military service or any incident 
thereof; rather, those records noted a history of an 
automobile accident in 1972 wherein the veteran was thrown 
forward and struck the dashboard.  The veteran was notified 
of the denial and of his appellate rights by letter of 
September 1974, but he did not appeal that determination, as 
a result of which it became final.

By letters of July 1976, June 1978, July 1980, and August 
1987, and by rating action of March 1990, the RO continued 
the denial of service connection for a back disorder on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  The additional evidence considered 
during this period included medical evidence of cervical and 
lumbar degenerative joint and disc disease at a point in time 
many years post service, none of which evidence linked the 
current disability to military service or any incident 
thereof, with the exception of Dr. Bryant's March 1975 
diagnosis of "degenerative disease of the lumbar spine 
following trauma" - which diagnosis however was of little 
probative value inasmuch as it appears to have been based in 
an inaccurate factual premise, i.e., solely on the veteran's 
incorrect history of inservice injury, and not on any 
independent review of medical records and history by the 
physician.  In this regard, the Board notes that the service 
medical records documented injury to the upper dorsal spine 
only, with no evidence whatsoever of lumbar spine 
involvement.  The post-service evidence of record was 
completely negative for any lumbar spine injury, and, as 
noted above, special VA radiological studies in June 1952 
ruled-out the likelihood of trauma in the etiology of the 
veteran's lumbar spine pathology.  The veteran was notified 
of the March 1990 denial and of his appellate rights by 
letter the same month, but he did not appeal that 
determination, as a result of which it became final.

The evidence added to the record subsequent to the last 
final, unappealed March 1990 rating action and of record at 
the time of the 1998 Board decision included duplicates of 
previously-received service medical records and post-service 
private medical and VA records; undated VA outpatient records 
which appeared to date from 1985/86 and contained current 
clinical findings of tender nuchal and lumbar paraspinous 
muscles; an April 1988 VA outpatient record noting that the 
veteran had had spinal arthritis since 1972 - some 26 years 
post service; May and June 1988 VA outpatient records showing 
complaints of neck pain and clinical findings of a supple 
neck, respectively; October 1992 lay statements from 2 men 
who recalled the veteran's complaints of back pain in the 
post-service years from 1948 to 1951 and which he related to 
an inservice injury; medical records of October 1993 showing 
the veteran's current complaints of back problems; and the 
veteran's testimony about the claimed inservice onset of his 
current back problems at hearings before a hearing officer at 
the RO in August 1993 and July 1994 and before a Member of 
the Board in Washington, D.C. in February 1998.  None of this 
additional evidence was competent medical evidence showing 
the current existence of any dorsal spine disorder, or 
linking any post-service cervical or lumbar spine disorder to 
military service or any incident thereof, including the 
veteran's inservice dorsal spine injury.  With respect to the 
non-medical evidence added to the record subsequent to the 
March 1990 rating action, the Board finds that the Board in 
April 1998 correctly disposed of the veteran's contentions 
and hearing testimony wherein he etiologically related his 
inservice dorsal spine injury to his post-service cervical 
and lumbar spine disorders by citing the Court's decisions in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), for the 
proposition that laymen such as the veteran were not 
competent to render medical opinions regarding the etiology 
of medical disorders, and Moray v. Brown, 5 Vet. App. 211 
(1993), for the proposition that lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under             38 U.S.C.A. § 5108.  The Board affirms 
these facts as correct on current review of the evidence 
before the Board in 1998.

On that record, the Board finds that the April 1998 Board 
decision denying service connection for a back disorder on 
the grounds that new and material evidence had not been 
submitted to reopen the claim was not clearly and 
unmistakably erroneous; rather, it represented a reasonable 
exercise of rating judgment, and was clearly not an error 
about which "reasonable minds could not differ" as 
contemplated by        38 C.F.R. § 20.1403(a).  The Board in 
1998 correctly found that the evidence submitted subsequent 
to the final, unappealed March 1990 rating action denying 
service connection for a back disorder was not new and 
material, inasmuch as it was not so significant that it had 
to be considered in order to fairly decide the merits of the 
claim and it did not present a reasonable possibility of 
changing the outcome: the evidence of record prior to the 
March 1990 rating action had shown an inservice dorsal spine 
injury which was apparently acute and transitory and resolved 
without residuals, and the onset of cervical and lumbar spine 
disorders, including arthritis, many years post service which 
no credible, competent medical opinion had linked to military 
service or any incident thereof, including the inservice 
dorsal spine injury; the evidence added to the record 
subsequent to the March 1990 rating action showed nothing 
more.      

After a review of the veteran's motion, the Board is 
satisfied that the correct facts, as they were known at the 
time, were before the Board in April 1998, and that the law 
and regulatory provisions with respect to finality of 
unappealed rating actions and the evidence required to reopen 
a claim extant at the time (pre-Hodge) were correctly applied 
to the evidence of record in April 1998 to deny the claim for 
service connection for a back disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim.  

Finally, the Board notes that Page 5 of the April 1998 Board 
decision contains apparently contradictory conclusions of law 
with respect to the disposition of the issue of service 
connection for a back disorder: Conclusion of Law #1 is that 
the claim for service connection for a "back" disorder is 
not well-grounded, and Conclusion of Law #2 is that a July 
"1954" rating action denying service connection for a back 
disorder is final, and that evidence received subsequent to a 
March 1990 rating action denying service connection is not 
new and material.  From the context of the April 1998 Board 
decision viewed in its entirety, the Board finds that 
Conclusion of Law #1 erroneously referred to the claim for 
service connection for a "back" disorder as not well-
grounded, whereas the proper claim that should have been 
found to have been not well-grounded was for a "prostate" 
disorder.  This is consistent with the references to a 
"prostate" disorder as not well-grounded, and new and 
material evidence not having been submitted to reopen a claim 
for service connection for a "back" disorder in the 
"DECISION OF THE BOARD" section on Page 4 of the Board 
decision; Finding of Fact #1 on Page 4 of the Board decision 
to the effect that the claim for service connection for a 
"prostate" disorder was not plausible; Findings of Fact #3 
through #5 on Page 5 of the Board decision which dispose of 
the issue of service connection for a "back" disorder in 
the context of finality of unappealed rating actions; the 
"REASONS AND BASES FOR FINDINGS AND CONCLUSIONS" section of 
the Board decision which explains on Pages 7 through 9 why 
the Board has denied the claim for service connection for a 
"prostate" disorder as not well-grounded, and which 
explains on Pages 15 through 20 why the Board has denied 
service connection for a back disorder on the grounds that 
new and material evidence had not been submitted to reopen 
the claim; and the Board's Page 20 "ORDER" denying service 
connection for a "back" disorder on the grounds that new 
and material evidence had not been submitted to reopen the 
claim.  However, the Board finds that the error presented by 
Conclusion of Law #1's reference to a "back" instead of a 
"prostate" disorder, viewed in the context of the entire 
April 1998 Board decision which otherwise correctly disposed 
of the issue of service connection for a back disorder, is 
not such a major error of fact or law contemplated by 38 
C.F.R. Part 20, Subpart O, as to require the revision or 
reversal of the April 1998 Board decision with respect to 
that issue on the grounds of CUE.                 

With respect to Conclusion of Law #2 citing the finality of a 
July "1954" rating action which denied service connection 
for a back disorder, the Board notes that the reference to 
the year "1954" is a typographical error, as information 
contained in the "INTRODUCTION," "FINDINGS OF FACT," and 
"REASONS AND BASES FOR FINDINGS AND CONCLUSIONS" sections 
of the April 1998 Board decision clearly shows that the 
proper year of the final July rating action referred to in 
Conclusion of Law #2 should have been "1952."  However, the 
Board finds that the typographical error presented by 
Conclusion of Law #2's reference to "1954" instead of 
"1952," viewed in the context of the entire April 1998 
Board decision which otherwise correctly disposed of the 
issue of service connection for a back disorder, is not such 
a major error of fact or law contemplated by 38 C.F.R. Part 
20, Subpart O, as to require the revision or reversal of the 
April 1998 Board decision with respect to that issue on the 
grounds of CUE.

B. Whether the April 1998 Board Decision Denying Service 
Connection for a Prostate Disorder Should Be Revised or 
Reversed on the Grounds of CUE

In addition to the applicable criteria stated above, a person 
who submits a claim for benefits under a law administered by 
the VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If a 
claim is well-grounded, the VA is obligated to assist a 
claimant in developing evidence pertinent to the claim; if a 
claim is not well-grounded, there is no such duty to assist 
the claimant.  Epps v. Brown, 9 Vet. App. 341 (1996), aff'd 
Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The Court has held that evidentiary assertions on or 
accompanying a claim for VA benefits must be accepted as true 
for the purpose of determining that the claim is well-
grounded.  Exceptions to this rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
See Espiritu; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19 (1993).  When the determinative 
issue involves medical causation, competent medical evidence 
to show the claim is plausible is required for a claimant to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In order for a claim for service connection 
to be well-grounded, there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 78 F. 3d 604 
(Fed. Cir. 1996).  

After a review of the record, the Board concludes that the 
April 1998 Board decision denying direct service connection 
for a prostate disorder was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous, as the claim was not well-grounded.  Initially, 
the Board finds that the Board in April 1998 followed proper 
procedure and correctly construed the veteran's statement 
received in September 1947 as an NOD with the December 1946 
rating action which originally denied direct service 
connection for a prostate disorder, and considered the claim 
as pending since November 1946.  See Tablazon v. Brown, 8 
Vet. App. 359 (1995).  The Board also finds no error in the 
April 1998 Board decision to proceed with adjudication of the 
veteran's claim on a de novo basis, even though the immediate 
issue before the Board in April 1998 apparently arose from an 
appeal perfected from a September 1991 rating action which 
denied service connection for a prostate disorder on the 
grounds that new and material evidence had not been submitted 
to reopen the claim; by restricting the issue to that matter, 
the RO did not address the merits of the veteran's claim for 
direct service connection.  The Board agrees with the April 
1998 Board conclusion that the due process requirements of 
Bernard v. Brown, 4 Vet. App. 384 (1993), and Curry v. Brown, 
7 Vet. App. 59 (1994), were satisfied in this case, and that 
the veteran was not prejudiced by the Board's April 1998 
decision on the merits of the claim.  Beginning with his 
April 1991 claim for direct service connection for a prostate 
disorder (which was the subject of the September 1991 rating 
action) and throughout the course of the adjudication 
process, including in testimony at the August 1993 and July 
1994 RO hearings and at the February 1998 Board hearing in 
Washington, D.C., the veteran and his representative 
consistently made merits-based arguments which satisfies the 
Board that they clearly understood the nature of the evidence 
needed to substantiate the claim for direct service 
connection on the merits.  As it appeared that the veteran 
had already argued the substantive issue of direct service 
connection, the Board finds that the Board in April 1998 
correctly proceeded with adjudication of the claim on the 
merits, since there was nothing to gain by delaying such 
adjudication.

Turning to a review of the merits of the case, the Board 
notes that, in denying the claim for service connection as 
not well-grounded, the 1998 Board decision considered the 
service medical records which were completely negative for 
complaints, findings, or diagnoses of any prostate disorder.  
The genitourinary system was evaluated as normal during 
hospitalization for treatment of an upper dorsal spine 
contusion in March and April 1944, as well as on separation 
examination of February 1946, at which time the veteran 
stated that he currently had no disease which was disabling.  
The first objective demonstration of a prostate disorder was 
the chronic prostatitis for which he was treated by Dr. 
Taylor on two occasions in January 1947, some 10 months 
following separation from service; Dr. Taylor's 
contemporaneous January 1947 report contained no medical 
evidence linking the veteran's prostatitis to military 
service or any incident thereof.  The December 1953 
Philadelphia General Hospital urology clinical record 
reporting current findings of a boggy prostate productive of 
whitish discharge indicated the existence of prostate 
problems over 6 years post service, and contained no medical 
nexus between such findings and military service.  In a 
statement of April 1974, Dr. Taylor stated that he treated 
the veteran for a urethral discharge diagnosed as nonspecific 
urethritis in October 1946, a tender prostate diagnosed as 
chronic prostatitis in January 1947, a urethral discharge in 
April 1963, and prostate problems in December 1967; none of 
those notations indicated either the inservice onset of a 
prostate disorder or contained medical evidence linking the 
post-service findings to military service.  The October 1976, 
December 1977, August 1981, and late 1991 VA clinical records 
variously documenting current prostate and voiding problems 
and BPH indicated the continuing existence of prostate 
problems well beyond 30 years post service, but contained no 
evidence of their inservice onset or a medical nexus between 
such findings and military service.  The Board affirms these 
facts as correct on current review of the evidence before the 
Board in 1998.

On that record, the Board finds that the 1998 Board decision 
correctly concluded that the veteran had not met the initial 
burden of presenting evidence of a well-grounded claim, in 
view of the evidentiary record showing no objective evidence 
of a prostate disorder in service, and the absence of any 
competent medical evidence whatsoever linking the prostate 
problems first manifested post service with service or any 
incident thereof, and the Board thus finds no CUE in the 1998 
Board decision denying service connection on that basis.  
Rather, it represented a reasonable exercise of rating 
judgment, and was clearly not an error about which 
"reasonable minds could not differ" as contemplated by 38 
C.F.R. § 20.1403(a).  The Board also affirms that the law and 
regulations extant at the time were correctly applied to the 
evidence of record in 1998 to deny the claim for service 
connection for a prostate disorder as not well-grounded.

With respect to the veteran's contentions and hearing 
testimony wherein he etiologically related his current 
prostate problems to military service, the Board finds that 
the Board in April 1998 correctly disposed of that argument 
by citing the Court's decisions, including Espiritu, for the 
proposition that laymen such as the veteran were not 
competent to render medical opinions regarding the etiology 
of medical disorders.

The Board finds without merit the veteran's contention that 
the April 1998 Board decision committed an error of fact in 
failing to discuss Dr. Taylor's January 1947 statement that 
he had treated the veteran for prostate problems within 1 
year of discharge from service, inasmuch as current review of 
the "REASONS AND BASES FOR FINDINGS AND CONCLUSIONS" 
section of that decision clearly shows that the Board 
specifically considered Dr. Taylor's January 1947 medical 
report, and correctly determined that his findings showing 
the existence of a prostate disorder in the months post 
service, and the lack of any indication in the medical report 
of the inservice onset of those post-service findings, did 
not tend to demonstrate that the veteran's prostate disorder 
became manifest in service or was related to any incident of 
service.  The Board in 1998 also correctly noted that the law 
and regulations providing for presumptive service connection 
for certain diseases which became manifest within 1 year of 
separation from service             (38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309) did not apply to 
prostatitis or any of the veteran's other genitourinary 
problems.

With respect to the veteran's challenge to the 1998 Board 
decision on the grounds of CUE in failing to fulfill the duty 
to assist by further developing the evidence to cure claimed 
evidentiary deficiencies (including obtaining an advisory 
medical opinion, in light of Dr. Taylor's January 1947 
medical report, as to whether the veteran's prostate disorder 
could have been first manifested in service, or was related 
to an inservice back injury), the Board finds that any such 
failure to fulfill the duty to assist does not constitute 
CUE.  38 C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (the VA's breach of the "duty to assist" results 
only in an incomplete, rather than an incorrect, record, and 
thus does not form the basis for a finding of CUE).

Finally, the Board notes that Page 5 of the April 1998 Board 
decision apparently contains no conclusion of law with 
respect to the disposition of the issue of service connection 
for a prostate disorder.  As discussed at the conclusion of 
Heading "A." above with respect to the disposition of the 
issue pertaining to a back disorder, the Board has 
determined, from the context of the April 1998 Board decision 
viewed in its entirety, that Conclusion of Law #1 erroneously 
referred to the claim for service connection for a "back" 
disorder as not well-grounded, whereas the proper claim that 
should have been found to have been not well-grounded was for 
a "prostate" disorder.  For the same reasons and bases 
stated in Heading "A." that need not be repeated here, the 
Board finds that the error presented by Conclusion of Law 
#1's reference to a "back" instead of a "prostate" 
disorder, viewed in the context of the entire April 1998 
Board decision which otherwise correctly disposed of the 
issue of service connection for a prostate disorder, is not 
such a major error of fact or law contemplated by 38 C.F.R. 
Part 20, Subpart O, as to require the revision or reversal of 
the April 1998 Board decision with respect to that issue on 
the grounds of CUE.            

C. Whether the April 1998 Board Decision Denying Service 
Connection for PTSD      Should Be Revised or Reversed on 
the Grounds of CUE

In addition to the applicable criteria stated above with 
respect to entitlement to service connection and to well-
grounded claims, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.     38 C.F.R. 
§ 3.304(f) (effective 7 March 1997); Cohen v. Brown, 10 Vet. 
App. 128 (1997). 

To establish service connection for PTSD, there must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed inservice stressor.  West v. Brown, 7 Vet. App. 
70 (1994); Moreau v. Brown, 9 Vet. App. 389 (1996); see 
Cohen.  The Board is not bound to accept a veteran's 
uncorroborated account of his military experiences.  The 
existence of a valid stressor is a factual question for VA 
adjudicators.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The question of whether a specific event reported by a 
veteran as a stressor was a stressor is a question of fact 
for the Board to decide, involving, as it does, factors as 
much historical as psychological.  Wilson v. Derwinski, 2 
Vet. App. 14 (1992).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by the veteran's military records, and all pertinent medical 
and lay evidence.  It must be determined whether the veteran 
was ever engaged in combat.  If it is determined that the 
veteran was so engaged, then, with respect to the alleged 
stressors, the Board must apply the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (as in effect 
in 1997) to determine if any claimed stressor was combat-
related; see also Hayes v. Brown, 5 Vet. App. 60 (1993), and 
Doran v. Brown, 6 Vet. App. 283 (1994).  If a claimed 
stressor is not combat-related, the veteran's lay testimony 
regarding inservice stressors is insufficient to establish 
the occurrence of the stressor, and it must be corroborated 
by credible supporting evidence.  Doran, 6 Vet. App. at 289; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  It 
is necessary for the adjudicator to discuss the lay 
statements and testimony regarding any claimed inservice 
stressor, determine the credibility and probative value of 
such statements, and present a statement of reasons or bases 
for its determinations.  Doran, 6 Vet. App. at 290. 

After a review of the record, the Board concludes that the 
April 1998 Board decision denying service connection for PTSD 
was reasonably supported by the evidence then of record, and 
is not clearly and unmistakably erroneous, as the claim was 
not well-grounded.  In denying service connection on this 
basis, the Board notes that the 1998 Board decision, 
correctly applying the law and regulations extant at the 
time, first considered the veteran's service records and 
correctly noted that he had not contended, nor did the facts 
show, that he engaged in combat with the enemy during his 
World War II service.  The Board affirms these facts as 
correct on current review of the evidence before the Board in 
1998.

After determining that any claimed stressor was not combat-
related, the 1998 Board decision, in accordance with the law 
and regulations extant at the time, then discussed the lay 
evidence regarding the veteran's claimed inservice stressors, 
determined the credibility and probative value of such 
evidence, and presented a statement of reasons and bases for 
its determinations.  The veteran had contended that he 
suffered from PTSD as a result of the detrimental events of 
his military experiences as a black soldier, including racial 
discrimination and abuse, and citing as the primary stressor 
his having been forced to witness the hanging of a service 
comrade, "C.E.W."  The existence of a valid stressor being 
a critical component of a well-grounded claim for service 
connection for PTSD, and a factual question for the Board to 
decide, the Board reviewed the lay evidence regarding the 
veteran's claimed inservice stressors and whether any was 
corroborated by credible supporting evidence.  

The Board finds that the 1998 Board decision correctly 
concluded that there was no credible supporting evidence to 
corroborate the veteran's claimed inservice stressors, and 
found that no valid stressor existed in his claim for service 
connection for PTSD, inasmuch as the evidence of record 
failed to verify that "C.E.W." was hanged in service.  In 
reaching this determination, the Board considered a July 1988 
letter from the U.S. Department of the Army verifying that 
"C.E.W." had been tried by a general court-martial convened 
in August 1945, but that the charges were not for murder; 
rather, "C.E.W." had been found guilty of being absent 
without proper leave and passing bad checks, and was 
sentenced to a dishonorable discharge from service and 
confinement at hard labor for 3 years.  This evidence was 
corroborated by a copy of an official certificate of military 
service which verified that "C.E.W." in fact had served in 
the U.S. Army from August 1943 to August 1947 - well over a 
year following the veteran's own discharge from service in 
March 1946 - and that "C.E.W.'s" service was terminated by 
a dishonorable discharge, not death by hanging.  Although a 
service comrade of the veteran in October 1993 stated that he 
had observed the bodies of 2 servicemen that "C.E.W." was 
alleged to have killed in service, and opined that "C.E.W." 
should not have been hanged, the October 1993 statement did 
not corroborate the veteran's claim that "C.E.W." was in 
fact hanged in service, inasmuch as the service comrade 
merely commented as to the propriety of "C.E.W.'s" alleged 
hanging, and did not state that he had witnessed the actual 
hanging of "C.E.W." in service.  Neither was the veteran's 
and the October 1993 service comrade's account of the alleged 
murder of 2 servicemen by "C.E.W." corroborated by credible 
supporting evidence, as the service department's October 1994 
investigation into the circumstances of the alleged killing 
of one of the serviceman did not verify the fact of his 
murder in service, as the squadron of the serviceman in 
question was noted to have been inactivated prior to the date 
of his alleged death.  The February 1995 letter of "H.H." 
denying any knowledge of the veteran or other individuals or 
incidents involved in the alleged hanging of "C.E.W." does 
not support the existence of any of the veteran's claimed 
stressors.  The Board affirms these facts as correct on 
current review of the evidence before the Board in 1998.       

Having properly found that no valid stressor existed in the 
veteran's claim for service connection for PTSD, the Board 
finds that the Board in 1998 correctly denied the claim for 
service connection on the grounds that a well-grounded claim 
for service connection had not been submitted, inasmuch as, 
under the law and regulations extant at the time, the finding 
of the existence of a valid stressor was a critical component 
of a well-grounded claim for service connection for such 
disorder, and a factual determination reserved solely for the 
Board.  In finding that no valid stressor was established by 
the record, the Board in effect found that there was no 
possible basis for the grant of service connection for PTSD 
in this case, as there was no factual basis for any medical 
conclusion that the veteran had PTSD which was a result of 
any such unverified stressor from his claimed military 
experiences.  

With respect to the medical evidence of record, the Board in 
1998 considered the service and extensive post-service 
medical records which were completely negative for findings 
or diagnoses of any psychiatric disorder from 1943 through 
the mid-1980's.  In a statement of November 1987, the veteran 
stated that he had received no psychiatric treatment in 
service or since separation from service, and in early 1988 
he stated that he had experienced his first symptoms in the 
mid-1980's.  Although in June 1988 Dr. Roth and in March 1989 
Dr. Feld each opined that the veteran had PTSD which was 
related to his traumatic experiences during World War II, and 
PTSD was diagnosed in other medical records of October 1993, 
the Board notes that those diagnoses and opinions were 
contradicted by the September 1988 opinion of a VA 
psychiatric examiner that PTSD was not demonstrated.  As 
noted above, the opinions of Drs. Roth and Feld linking a 
current diagnosis of PTSD to the veteran's claimed inservice 
stressors were of little probative value, and the Board in 
1998 correctly found that they did not serve to well-ground 
the veteran's claim for service connection for that disorder, 
inasmuch as they were based on an inaccurate factual premise, 
i.e., the veteran's own account of stressors he allegedly 
experienced in service - which stressors the Board determined 
were not corroborated by credible supporting evidence.  The 
Board affirms these facts as correct on current review of the 
evidence before the Board in 1998.

On that record, the Board finds that the 1998 Board decision 
correctly concluded that the veteran had not met the initial 
burden of presenting a well-grounded claim, in view of the 
evidentiary record showing conflicting medical evidence as to 
whether or not he actually had a current diagnosis of PTSD, 
the lack of credible supporting evidence that his claimed 
inservice stressors actually occurred, and the lack of 
probative value of the medical evidence which linked the 
current symptomatology to the unverified inservice stressor, 
and the Board thus finds no CUE in the 1998 Board decision 
denying service connection for PTSD on that basis.  Rather, 
it represented a reasonable exercise of rating judgment, and 
was clearly not an error about which "reasonable minds could 
not differ" as contemplated by 38 C.F.R. § 20.1403(a).  The 
Board also affirms that the law and regulations extant at the 
time were correctly applied to the evidence of record in 1998 
to deny the claim for service connection for PTSD as not 
well-grounded.

With respect to the veteran's contentions and hearing 
testimony that he currently suffered from PTSD as a result of 
his inservice stressors, the Board finds that a layman such 
as he was incompetent to offer medical opinions as to a 
diagnosis of any psychiatric disorder he may have, and as 
well as to the etiology of any diagnosed medical disorder.  
See Espiritu.

With respect to the veteran's challenge to the 1998 Board 
decision on the grounds of CUE in failing to fulfill the duty 
to assist by further developing the evidence to cure claimed 
evidentiary deficiencies (including affording him a VA 
examination by a board of 2 psychiatrists to determine 
whether his claimed inservice experiences caused him to 
develop PTSD), the Board finds that any such failure to 
fulfill the duty to assist does not constitute CUE.  38 
C.F.R. § 20.1403(d); see Caffrey (the VA's breach of the 
"duty to assist" results only in an incomplete, rather than 
an incorrect, record, and thus does not form the basis for a 
finding of CUE).


ORDER

The motion to revise or reverse the April 1998 Board 
decision, denying service connection for a back disorder on 
the grounds that new and material evidence had not been 
submitted to reopen the claim, on the grounds of CUE is 
denied.  The motion to revise or reverse the April 1998 Board 
decision denying service connection for a prostate disorder 
and for PTSD on the grounds of CUE is denied.



		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals


 


